Wright, J.
Subject to the rule that continuances shall not be granted for any cause growing out of the fault or negligence of the moving party, they may be allowed for any cause which satisfies the court that substantial justice will thereby be more nearly attained. Code, section 1765. And where an application is made for a continuance, under this section, it is addressed peculiarly to the sound legal discretion of the judge, and this court will not interfere with an order sustaining or overruling the same, unless clearly satisfied that this discretion has been abused, and injustice thereby done. Widner v. Hunt, 4 Iowa 355; Brady v. Malone, Ib. 146; Purrington v. Frank, 2 Ib. 565.
In the case before us, the affidavit was made by appellant’s counsel, based upon his client’s absence and the necessity of his presence at the trial of the same. This necessity *273however is not made so apparent and manifest as to satisfy us that substantial justice required the postponement and continuance, asked.
Treating the motion for a new trial as a part of the record without the aid of a bill of exceptions, it cannot avail appellant in this instance for the reason that the causes therein stated are not sustained by anything certified to this court. Thus, to illustrate, it assigns for cause, that the verdict was against the evidence, and the law, and the like; and yet there is nothing before us to show, either the evidence or what view was taken of the law.
The judgment must be affirmed.